Citation Nr: 1823013	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-49 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated with a temporary 100 percent evaluation from February 6, 2016, and a 70 percent evaluation from March 1, 2016.  

2.  Entitlement to an earlier effective date for the 70 percent rating of the PTSD.


ATTORNEY FOR THE BOARD

R.M.K., Counsel








INTRODUCTION

The Veteran had active military service from September 1980 to September 2010.

This case comes to the Board of Veterans' Appeals (Board) from a February 2017 rating decision of the Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA).  The Veteran's case was subsequently transferred to VA's Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in the February 2017 decision, the Veteran was granted a temporary 100 percent rating for his PSTD from February 6, 2016.  An evaluation of 30 percent was assigned from March 1, 2016, and a 70 percent from November 7, 2016.  Subsequently, in a July 2017 decision, the 70 percent evaluation was assigned from March 1, 2016.

The Board acknowledges that in February 2018 the Veteran's former representative, an attorney, withdrew from representation.  The Veteran is now unrepresented.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

In February 2018 correspondence, prior to a Board decision, the Veteran requested withdrawal of the appeal of all issues listed on the title page.


CONCLUSION OF LAW

The criteria for withdrawal of the entire appeal have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.§ 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In correspondence received in February 2018, the Veteran withdrew the appeal of all issues listed on the title page and, therefore, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


